Citation Nr: 0534947	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  03-27 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred at the St. Luke's Northland Hospital for medical 
treatment on December 1, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The appellant is a veteran who served on active duty from May 
1968 to May 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision by the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Wichita, Kansas, which denied the veteran's claim of 
entitlement to payment or reimbursement of medical expenses 
incurred at the St. Luke's Northland Hospital for medical 
treatment on December 1, 2002.
 

FINDINGS OF FACT

1.  On December 1, 2002, the veteran received private medical 
treatment for abdominal pain at the St. Luke's Northland 
Hospital.

2.  At the time of the veteran's treatment, he was service 
connected for thrombosis of the brain, evaluated as 10 
percent disabling, and a neck condition, evaluated as 10 
percent disabling.

3.  Payment or reimbursement of the costs of medical services 
rendered by the St. Luke's Northland Hospital on December 1, 
2002, was not authorized by VA.

4.  The treatment in issue was not for an adjudicated 
service-connected disability; a VA facility was feasibly 
available to provide the veteran the care he received on 
December 1, 2002.


CONCLUSION OF LAW

All criteria for reimbursement of unauthorized medical 
expenses for services provided to the veteran at the St. 
Luke's Northland Hospital on December 1, 2002 have not been 
met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. 
§§ 17.120, 17.1000-17.1008 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law with significant changes in VA's duty to notify and 
assist.  Regulations implementing the VCAA have also been 
published. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The Board finds, however, that there is no indication in the 
VCAA that Congress intended the act to revise the unique, 
specific claim provisions of Chapter 17, Title 38 of the 
United States Code.  See 38 C.F.R. §§ 17.123-17.132; see also 
Barger v. Principi, 16 Vet. App. 132, 138 (2002). 

Although the Secretary has issued implementing regulations, 
setting out specific duties in assisting claimants in 
developing evidence, these regulations are applicable only to 
claims governed by 38 C.F.R. Part 3; thus, those duty-to-
assist regulations do not apply to this case, in which the 
governing substantive regulations reside in Part 17 of 38 
C.F.R.  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001) 
(Supplementary Information: Scope and Applicability).

In any event, the VCAA contains a number of provisions 
pertaining to claims development procedures, including 
assistance to be provided to claimants by the agency of 
original jurisdiction (AOJ), and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the claims file, to ascertain whether remand to the AOJ or 
other development is necessary in order to assure compliance 
with the new legislation.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  And under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.   The record shows that in the August 2003 statement 
of the case, the veteran was told about the reason for the 
denial of his claim, i.e., that VA facilities were feasibly 
available.  Accordingly, he was told about what was necessary 
to substantiate his claim.  To any extent that he was not 
provided adequate VCAA notice, the error was not prejudicial 
because the error did not affect the essential fairness of 
the adjudication for the following reasons.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 116 (2005).   

Any defect in the notice was cured by actual knowledge on the 
part of veteran and his representative as to the type of 
missing evidence needed to substantiate the claim.  See 
Appellant's Brief, dated December 6, 2005; statements from 
the veteran, received May 1, 2003, and August 8, 2003.  At 
this stage of the appeal, with the demonstration of actual 
knowledge of the missing evidence needed to substantiate the 
claim and as the veteran has had the opportunity to 
participate effectively in the processing of his claim, that 
is, the opportunity to submit evidence or argument on the 
claim, which he did, the purpose of the VCAA notice was not 
frustrated and the veteran was not prejudiced by the defect 
in the VCAA notice, pertaining to the type of missing 
evidence needed to substantiate the claim.  Mayfield supra at 
121.  Neither the veteran nor his representative have raised 
the issue of VCAA compliance. 

As to the other elements of the VCAA notice about who should 
provide what information and evidence, and the provision of 
38 C.F.R. § 3.159, pertaining to the request that the 
claimant provide any evidence in his possession that pertains 
to the claim, any defect or lack of notice as to these 
elements was not prejudicial, because such did not preclude 
the veteran from effectively participating in the processing 
of the claim.  It is not shown that he failed to submit 
evidence because he was not advised to do so or that VA 
failed to obtain evidence that VA should have obtained.  In 
addition, there is no showing that the veteran identified 
other evidence or had pertinent evidence in his possession 
supportive of the claim, not previously submitted, that 
should be considered by VA.  Mayfield supra at 122-23.  
Finally, the timing of the notice, after the initial 
adjudication, was also nonprejudicial because the timing did 
not affect the essential fairness of the adjudication.  The 
development of medical evidence appears to be complete.  The 
issue of whether the appellant is entitled to reimbursement 
or payment of medical expenses, by its very nature, has an 
extremely narrow focus.  The August 2003 statement of the 
case set forth the law and facts in a fashion that clearly 
and adequately explained the basis for the denial of this 
claim.  The veteran has not submitted or made reference to 
any additional records which would tend to substantiate his 
claim.  Furthermore, the facts underlying this case do not 
appear to be in dispute.  It appears clear, therefore, that 
there are no outstanding records or other evidence that could 
support the claim.  In the circumstances of this case, there 
is no further duty to notify or to assist.

The veteran is seeking entitlement to payment or 
reimbursement for medical expenses incurred at St. Luke's 
Northland Hospital from December 1, 2002.  He contends that 
he should be provided authorization for non-VA facilities 
medical (fee basis) care, in essence, because a VA employee 
told him to go to the nearest emergency room.  

At the time of the veteran's treatment, he was service 
connected for thrombosis of the brain, evaluated as 10 
percent disabling, and a neck condition, evaluated as 10 
percent disabling.

The claims file includes a VA outpatient treatment report, 
dated December 1, 2002, which shows that the veteran was 
treated in the morning for complaints of abdominal pain.  He 
stated that he had been visiting his family for the past 
three days, and that he had intermittent upper abdominal 
pain, diarrhea, fever and chills.  The assessment was 
gastritis.  An addendum notes that at about 6:30 p.m., the 
veteran's wife called and reported that he was vomiting and 
could not hold his head up.   She stated that her daughter 
(who apparently lived in Kansas City and with whom the 
veteran was visiting) lived 15 miles from VA and was 8 1/2 
months pregnant.  The veteran's wife asked if she could take 
him to the nearest hospital.  She stated that the veteran had 
no insurance.  The report notes, "Suggested she may have to 
call an ambulance as daughter shouldn't put herself at risk 
trying to manage vet if he can't stand.  Advised there is no 
guarantee VA will pay.  She voiced understanding.  Wife who 
is in Wichita will call daughter who is in KC (Kansas City) 
with above info."  A second addendum, dated at 10:16 p.m. 
the same day, states that the veteran's wife had called and 
reported that the veteran's daughter took him to an emergency 
room in downtown Kansas City, and that the veteran had been 
diagnosed with a gallstone.  The report indicates that the 
veteran's wife was reminded that there was no guarantee that 
VA would pay for the veteran's treatment.  A note, dated 
December 2, 2002, at 1:19 p.m., indicates that the veteran's 
wife called requesting a follow-up appointment, and that she 
stated the following: the veteran had gotten worse since his 
treatment the day before; he had been advised by the triage 
nurse to go to the nearest hospital; he had been seen at St. 
Luke's; it was thought he might be passing kidney stones; he 
was given morphine for pain and sent home.   

Records from the St. Luke's Northland Hospital, in Kansas 
City, show that at 7:39 p.m. on December 1, 2002, the veteran 
was treated for complaints of abdominal pain, and that his 
"bowels [were] not working right."  He also reported a 
history of vomiting.  Pain was reported as 7 to 8 on a scale 
of 10, and as moderate, with a history of pain at the 10 
level, and "severe," on the preceding Friday.  Priority 
status was indicated as "non-urgent," and it was indicated 
that he had arrived from his home.  The clinical impressions 
were acute abdominal pain, and probable biliary colic.  The 
claims file contains several billing documents reflecting the 
costs of the veteran's treatment.  

In April 2003, the VA Medical and Regional Office Center in 
Wichita, Kansas, denied the veteran's claim of entitlement 
payment or reimbursement of medical expenses incurred at the 
St. Luke's Northland Hospital for medical treatment on 
December 1, 2002.  The decision indicates that the veteran's 
claim was denied because VA facilities were feasibly 
available.  

Generally, when VA facilities or other government facilities 
are not capable of furnishing economical hospital care or 
medical services because of geographical inaccessibility or 
are not capable of furnishing care or services required, VA 
may contract with non-VA facilities for care.  Hospital care 
may be authorized for: (1) a service-connected disability or 
disability for which discharged from military service; (2) a 
condition adjunct to a service-connected disability; (3) 
veterans participating in a rehabilitation program under VA 
auspices; (4) any disability of a veteran totally and 
permanently disabled from a service-connected disability; (5) 
emergency condition arising during authorized travel; and (6) 
any disability of a veteran receiving VA contract nursing 
home care.  See 38 U.S.C.A. § 3104; 38 C.F.R. § 17.52.

Admission of a veteran to a private hospital will only be 
authorized if government facilities are not feasibly 
available.  When such admission is required because of 
medical emergency, the authorization for private care will 
continue until such time as the veteran can be safely 
transferred to a VA facility, which is a medical 
determination.  See 38 C.F.R. § 17.53.

The admission of a veteran to a private hospital, at VA 
expense, must be authorized in advance.  However, in case of 
an emergency, which existed at the time of hospital 
admission, an authorization may be deemed a prior 
authorization, if an application is made to VA within 72 
hours of such admission.  See 38 C.F.R. § 17.54.

Reimbursement for expenses not previously authorized is 
permitted only under the following circumstances: (a) 
treatment was for (1) an adjudicated service-connected 
disability; (2) a nonservice-connected disability associated 
with and held to be aggravating an adjudicated service- 
connected disability; (3) any disability of a veteran who is 
permanently and totally disabled as a result of a service- 
connected disability; or (4) a veteran who is participating 
in a vocational rehabilitation program; and (b) such 
treatment was rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; and 
(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.  38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.120.

The U.S. Court of Appeals for Veterans Claims (Court) has 
observed that given the Congress' use of the conjunctive 
"and" in the statute, all three statutory requirements would 
have to be met before reimbursement could be authorized.  
Malone v. Gober, 10 Vet. App. 539, 547 (1997).

In addition, the Veterans Millennium Health Care and Benefits 
Act, which became effective in May 2000, provides general 
authority for reimbursement for the reasonable value of 
emergency treatment furnished in a non-Department facility to 
those veterans who are active Department health-care 
participants (i.e., enrolled in the annual patient enrollment 
system and recipients of Department hospital, nursing home, 
or domiciliary care under such system within the last 24-
month period) and who are personally liable for such non-VA 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 
(West 2002); Pub. L. No. 106-117, 113 Stat. 1556 (1999).  On 
July 12, 2000, VA published an interim final rule 
establishing regulations implementing 38 U.S.C.A. § 1725.  66 
Fed. Reg. 36,467, 36,472.  Those interim regulations are now 
final, and are codified at 38 C.F.R. § 17.1000-.1008 (2005).

Under 38 U.S.C.A. § 1725, the term "emergency treatment" is 
defined as medical care or services furnished when VA or 
other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not be reasonable, when 
such care or services are rendered in a medical emergency of 
such nature that a prudent lay person reasonably expects that 
delay in seeking immediate medical attention would be 
hazardous to life or health, and only until such time as the 
veteran can be transferred safely to a VA or other Federal 
facility.  38 U.S.C.A. § 1725(f)(1); 38 C.F.R. § 17.1002.

Based upon the evidence of record, the Board finds the 
treatment in issue was not for an adjudicated service-
connected disability, and that VA facilities were feasibly 
available to the appellant and were capable of furnishing the 
care or services required.  With regard to availability of VA 
facilities, in April 2003, a VA physician certified that a 
prudent layperson would think that delay in seeking medical 
treatment would have been hazardous to life and health.  
However, he further certified that a VA facility was feasibly 
available.  He noted that the distance between St. Luke's and 
the Kansas City VAMC was 18 miles, or about 20 minutes 
driving time.  Given the foregoing, the Board finds that VA 
medical facilities were feasibly available for the veteran's 
care.  See 38 C.F.R. §§ 17.120, 17.1002.
There is no countervailing medical evidence to support a 
conclusion that VA medical facilities were not feasibly 
available.  Furthermore, it is clear that the treatment was 
not authorized in advance.  See Smith v. Derwinski, 2 Vet. 
App. 378 (1992).  Although the appellant believes that VA 
facilities were not feasibly available for his care, and 
although he has argued that he was misdiagnosed by VA the 
morning of the treatment in issue such that his subsequent 
treatment at St. Luke's should not have been necessary, see 
"report of contact," dated in July 2003, there is no 
medical evidence in support of his arguments.  In addition, 
he is not a licensed medical practitioner, and he is 
therefore not competent to offer opinions on such matters.  
See Grottveit v. Brown, 5 Vet. App. 91 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

In summary, the evidence does not show that the veteran's 
treatment at St. Luke's was authorized, or that VA facilities 
were not feasibly available for his care.  To the extent that 
the veteran has argued that a VA employee advised him to seek 
treatment outside of VA, the evidence shows that the 
veteran's wife was advised twice that there was no guarantee 
that VA would pay for such treatment.  In any event, the 
Board is bound by the law, and has no authority to grant 
benefits to achieve what it thinks would be an equitable 
result.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 
Vet. App. 416, 425 (1994); see also Smith v. Derwinski, 2 
Vet. App. 429, 432-33 (1992).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that payment or 
reimbursement of medical expenses incurred at the St. Luke's 
Northland Hospital for medical treatment on December 1, 2002, 
is not warranted.  See 38 U.S.C.A. §§ 1725, 1728; 38 C.F.R. 
§§ 17.120, 17.1000-1008.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim must be denied.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Payment or reimbursement of medical expenses incurred at the 
St. Luke's Northland Hospital for medical treatment on 
December 1, 2002 is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


